Van Brunt, P. J.
I concur in the result, but not in the grounds assigned by Mr. Justice Bartlett for his conclusion. The defendant admits by his answer that the court in New Jersey had jurisdiction to dissolve the marriage between himself and the plaintiff, and, having admitted this fact, he cannot' be heard to deny that the court had no power to grant the incidental relief which naturally followed the right to dissolve the marriage. If the court had the jurisdiction to make any part of the decree, it was empowered to make the whole decree.
Daniels, J.
As the defendant appeared in the action, and thereby voluntarily subjected himself to the jurisdiction of the court, he became bound by the decree. The court never lost or was deprived of that jurisdiction. And, even if the court proceeded irregularly in making the final decree, that irregularity should have been there corrected. The defendant, having failed to take any proceeding for that end in the court of chancery of New Jersey, cannot resist, in this action, the enforcement of the decree. The judgment must therefore be reversed, and a new trial ordered.